Name: Council Decision (CFSP) 2015/1148 of 14 July 2015 amending Decision 2010/413/CFSP concerning restrictive measures against Iran
 Type: Decision
 Subject Matter: international security;  international affairs;  Asia and Oceania;  international trade
 Date Published: 2015-07-14

 14.7.2015 EN Official Journal of the European Union L 186/2 COUNCIL DECISION (CFSP) 2015/1148 of 14 July 2015 amending Decision 2010/413/CFSP concerning restrictive measures against Iran THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on European Union, and in particular Article 29 thereof, Whereas: (1) On 26 July 2010, the Council adopted Decision 2010/413/CFSP (1) concerning restrictive measures against Iran. (2) On 24 November 2013, China, France, Germany, the Russian Federation, the United Kingdom and the United States, supported by the High Representative of the Union for Foreign Affairs and Security Policy, reached an agreement with Iran on a Joint Plan of Action which sets out an approach towards reaching a long-term comprehensive solution to the Iranian nuclear issue. It was agreed that the process leading to this comprehensive solution would include, as a first step, initial mutually agreed measures to be taken by both sides for a duration of six months and renewable by mutual consent. (3) On 2 April 2015, China, France, Germany, the Russian Federation, the United Kingdom and the United States, supported by the High Representative of the Union for Foreign Affairs and Security Policy, agreed the key parameters of a Joint Comprehensive Plan of Action (JCPOA) with Iran. (4) On 10 July 2015, by Decision (CFSP) 2015/1130 (2) the Council decided to extend the implementation of the measures of the Joint Plan of Action until 13 July 2015. (5) On 14 July 2015, China, France, Germany, the Russian Federation, the United Kingdom and the United States, supported by the High Representative of the Union for Foreign Affairs and Security Policy, reached an agreement on a long-term comprehensive solution to the Iranian nuclear issue. The successful implementation of the JCPOA will ensure the exclusively peaceful nature of the Iranian nuclear programme and provide for the comprehensive lifting of all nuclear-related sanctions. (6) On 14 July 2015, China, France, Germany, the Russian Federation, the United Kingdom and the United States, supported by the High Representative of the Union for Foreign Affairs and Security Policy, agreed with Iran to extend the implementation of the measures of the Joint Plan of Action to allow for the necessary arrangements and preparations for the implementation of the JCPOA. (7) The suspension of the Union restrictive measures specified in the Joint Plan of Action should therefore be extended until 14 January 2016. Relevant contracts would have to be executed within that date. (8) Decision 2010/413/CFSP should therefore be amended accordingly, HAS ADOPTED THIS DECISION: Article 1 Article 26a of Decision 2010/413/CFSP is replaced by the following: Article 26a 1. The prohibition set out in Article 3a(1) shall be suspended until 14 January 2016 insofar as it concerns the transport of Iranian crude oil. 2. The prohibition set out in Article 3a(2) shall be suspended until 14 January 2016 insofar as it concerns the provision of insurance and reinsurance, related to the import, purchase, or transport of Iranian crude oil. 3. The prohibition set out in Article 3b shall be suspended until 14 January 2016. 4. The prohibition set out in Article 4c shall be suspended until 14 January 2016 insofar as it concerns gold and precious metals. 5. Article 10(3)(a), (b) and (c) are replaced by the following points until 14 January 2016: (a) transfers due on transactions regarding foodstuffs, healthcare, medical equipment, or for agricultural or humanitarian purposes below EUR 1 000 000, as well as transfers regarding personal remittances, below EUR 400 000, shall be carried out without any prior authorisation. The transfer shall be notified to the competent authority of the Member State concerned if above EUR 10 000; (b) transfers due on transactions regarding foodstuffs, healthcare, medical equipment, or for agricultural or humanitarian purposes above EUR 1 000 000, as well as transfers regarding personal remittances, above EUR 400 000, shall require the prior authorisation from the competent authority of the Member State concerned. The relevant Member State shall inform the other Member States of any authorisation granted; (c) any other transfer above EUR 100 000 shall require the prior authorisation from the competent authority of the Member State concerned. The relevant Member State shall inform the other Member States of any authorisation granted. . 6. Article 10(4)(b) and (c) are replaced by the following points until 14 January 2016: (b) any other transfer below EUR 400 000 shall be carried out without any prior authorisation. The transfer shall be notified to the competent authority of the Member State concerned if above EUR 10 000; (c) any other transfer above EUR 400 000 shall require the prior authorisation from the competent authority of the Member State concerned. The authorisation shall be deemed granted within four weeks unless the competent authority of the Member State concerned has objected within that time limit. The relevant Member State shall inform the other Member States of any authorisation rejected. . 7. The prohibitions set out in Article 18b shall be suspended until 14 January 2016. 8. The prohibitions set out in Article 20(1)(b) and (c) and in Article 20(2) to the Ministry of Petroleum, listed in Annex II, shall be suspended until 14 January 2016, insofar as necessary for the execution, until 14 January 2016, of contracts for the import or purchase of Iranian petrochemical products.. Article 2 This Decision shall enter into force on the date of its publication in the Official Journal of the European Union. Done at Brussels, 14 July 2015. For the Council The President J. ASSELBORN (1) Council Decision 2010/413/CFSP of 26 July 2010 concerning restrictive measures against Iran and repealing Common Position 2007/140/CFSP (OJ L 195, 27.7.2010, p. 39). (2) Council Decision (CFSP) 2015/1130 of 10 July 2015 amending Decision 2010/413/CFSP concerning restrictive measures against Iran (OJ L 184, 11.7.2015, p. 18).